Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stacy W. Howard appeals the district court’s orders denying his motions for a preliminary injunction, appointment of counsel, and reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Howard v. Ozmint, No. 6:08-cv-03171-GRA-WMC, 2009 WL 1544753 (D.S.C. June 3, 2009) & 2009 WL 2106000 (July 13, 2009). We deny Howard’s motions to defer filing an appendix, to file formal briefs, and to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.